Per Curiam.
Where promissory notes are payable to “The First State Bank of Blakely, or order,” and suit on the notes is filed by “The First State Bank of Blakely, Georgia, a banking corporation organized under the laws of the State of Georgia,” the allegations that one of the notes sued on is payable to the plaintiff, and that the other was executed to the plaintiff, are sufficient as against a general demurrer to allege that the notes were payable to the plaintiff under whatever name was used. A contract made with a corporation in a trade or colloquial name may be sued on by it in its true corporate name. McClain v. Georgian Co., 17 Ga. App. 648 (3) (87 S. E. 1090). Also see Rogers v. State, 90 Ga. 463, 465 (16 S. E. 205); Allen v. Peoples Bank of Talbotton, 133 Ga. 150 (65 S. E. 379); Smith v. Hedenberg, 189 Ga. 678, 680 (7 S. E. 2d, 234); Golden’s Foundry & Machine Co. v. Wight, 35 Ga. App. 85 (132 S. E. 138); Lunceford v. Nunnally, 65 Ga. App. 234 (15 S. E. 2d, 620).
There being a dissent in the division to which this case was originally assigned, it was considered by the whole court as provided by the act approved March 8, 1945 (Ga. L. 1945, p. 232).

Judgment affirmed.


Sutton, C.J., Gardner, P.J., Felton, Townsend, and Carlisle, JJ., concur. Worrill, J:, dissents.

Stone & Stone, for plaintiff in error.
A. H. Gray, contra.